Citation Nr: 1315524	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  06-07 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation of 100 percent for major depressive disorder (MDD) prior to March 12, 2012.

2.  Entitlement to an evaluation of 30 percent for cervical disc disease prior to August 10, 2011.



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 2002.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In a November 2007 decision, a Decision Review Officer (DRO) increased the evaluation of the Veteran's MDD to 70 percent effective September 28, 2004, the date of his claim.  In a July 2012 rating action, the evaluation of MDD was increased to 100 percent, effective March 12, 2012.  In an August 15, 2012, communication the Veteran conveyed his satisfaction with the grant of a 100 percent evaluation, but indicated that he still sought a 100 percent evaluation prior to March 12, 2012.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, as shown on the cover page of this Remand, the issue has been re-characterized to reflect the Veteran's intent.

Similarly, in the July 2012 rating action the evaluation of cervical disc disease was increased to 30 percent disabling effective August 10, 2011.  In the August 2012 communication, the Veteran also indicated his satisfaction with this evaluation, but also that he still sought a 30 percent evaluation prior to August 10, 2011.  Id.  The issue has thus been re-characterized on the cover page of this Remand as well.

In July 2009, the Veteran testified before the Board.  A transcript of the testimony offered at this hearing has been associated with the record.  

The Veterans Law Judge that conducted the July 2009 hearing has since retired, however.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 C.F.R. § 20.707.  Therefore, via a February 2013 letter, the Veteran was offered the opportunity for a new hearing.  In the letter he was advised that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  The Veteran failed to respond to the letter.  Therefore, the Board will consider the issues on appeal.

This matter was last before the Board in June 2011 at which time it was remanded for further development.  Unfortunately, as explained below, the Agency of Original Jurisdiction (AOJ) did not substantially comply with the Board's remand directives and the matter must again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inter alia, in its June 2011 remand the Board specified that in readjudicating the claims the AOJ was to consider whether referral for extraschedular consideration was warranted under the provisions of 38 C.F.R. § 3.321(b)(1) and document its consideration.  A review of the July 2012 Supplemental Statement of the Case (SSOC) does not indicate that extraschedular referral was considered by the AOJ and the SSOC does not cite to 38 C.F.R. § 3.321(b)(1).  Accordingly, the claims must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

Also, the Board notes that the AOJ was also directed to consider whether the Veteran was entitled to a separate rating for neurological symptoms for his service-connected cervical disc disease.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2012).  As with consideration of extraschedular referral, the AOJ did not consider whether any such separate rating(s) was/were warranted.  Accordingly, this claim must be remanded as well.  Id.  

Lastly, the board notes that in furtherance of substantiating a competency determination, which is not an issue currently on appeal, the Veteran submitted a letter from a private psychologist, C.R.C., Ph.D., dated in August 2012.  Upon remand, the AOJ should attempt to obtain records from Dr. C.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  38 C.F.R. § 3.159(c)(1) (2012).  The Veteran should also be advised that he may alternatively submit these records.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran a VA Form 21-4142 for his execution and inform him of the necessity of executing this release and the consequences of failing to cooperate with VA's reasonable efforts to obtain the medical records from C.R.C., Ph.D.  If the Veteran returns the release, attempt to obtain these records.  Perform any follow-up as necessary and document any negative results, should the Veteran request VA's assistance in attempting to obtain these records.  The Veteran should also be advised that he may alternatively submit these records.

2.  After the development directed in paragraph 1 has been completed to the extent possible, and any additional notification and development deemed warranted has been accomplished to the extent possible, readjudicate the Veteran's claims for entitlement to an evaluation of 100 percent for MDD prior to March 12, 2012, and entitlement to an evaluation of 30 percent for cervical disc disease prior to August 10, 2011, in light of all pertinent evidence and legal authority.  
In readjudicating the claims, the AOJ must consider and document: 1) whether the Veteran is entitled to a separate rating(s) for neurological symptoms associated with his service-connected cervical disc disease prior to August 10, 2011; and 2) whether referral for extraschedular consideration is warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  

If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC and afford them an appropriate period of time for response before the case is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

